       Case 1:19-cv-10697-MKV-JLC Document 50 Filed 09/18/20 Page 1 of 1
                                                                     USDC SDNY
                                                                     DOCUMENT
                                                                     ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                         DOC #:
SOUTHERN DISTRICT OF NEW YORK                                        DATE FILED: 09/18/2020

 ALROY RICHARDS,

                                    Plaintiff,

                        -against-                                19-cv-10697-MKV

                                                              ORDER OF SERVICE
 CITY OF NEW YORK COMPTROLLER et
 al.,

                                    Defendants.

Mary Kay Vyskocil, United States District Judge:

       The Court directs the Clerk of Court to issue a summons as to Defendant City of New

York. Plaintiff is directed to serve the summons and amended complaint on Defendant within 90

days of the issuance of the summons. If within those 90 days, Plaintiff has not either served

Defendant or requested an extension of time to do so, the Court may dismiss the claims against

Defendant City of New York under Rules 4 and 41 of the Federal Rules of Civil Procedure for

failure to prosecute.

       The Clerk is respectfully requested to mail a copy of this Order to the pro se Plaintiff.

SO ORDERED.

 Dated:    September 18, 2020
           New York, New York

                                                                 Mary Kay Vyskocil
                                                             United States District Judge
